DETAILED ACTION
The office action is a response to an application filed on August 31, 2020, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai; Zhijun et al. (Cai hereafter) (US 20070250751 A1) in view of Kolessar, Ronald S. et al. (Kolessar hereafter) (US 20030050720 A1).  

Regarding Claim 1, Cai teaches A method comprising:
receiving a wireless data transmission (Fig. 1), via communications circuitry, subsequently- communicated data messages (each TTI received) including a current data message (latest-received transmission (TTI 1)) and a previous data message received (previously received transmission (TTI 0)) in succession among the subsequently-communicated data messages ((See fig.2), each of the subsequently-communicated data messages being configured (See fig.2 First field 201 and 203  corresponds to a latest received TTI status, while second field 202 and 204 corresponds to a previous received TTI status) (Cai; [0021] … base station 101 transmits TTI 1 to user equipment (e.g., mobile unit 113).  For each TTI received, mobile unit 113 will transmit ACK/NAK feedback 200 back to base station 101… First field 201 and 203 corresponds to a latest received TTI status, while second field 202 and 204 corresponds to a previous received TTI status. [0022] … Field 201 corresponds to the latest-received transmission (TTI 1), while field 202 corresponds to a previously received transmission (TTI 0). ), according to a communications protocol (utilizes GSM protocol) (Cai; [0016] … utilizes a next generation Global System for Mobile Communications (GSM) protocol) for asynchronous wireless reception (Cai; See fig.1),
Cai fails to explicitly teach, wireless reception, and with respective data messages and with respective data symbols
for the current and previous data messages, generating a resemblance metric to represent semblance between a subset the data symbols of the current data message and a subset the data symbols of the previous data message.
in response, determining whether the current data message is a repetition of the previous data message based on the resemblance metric
However, in the same field of endeavor, Kolessar teaches, wireless reception, and with respective data messages and with respective data symbols (Kolessar; [0056] … The detected symbols and their respective message detection merit data are either communicated to a system which carries out steps 40, 42 and 44 of FIG. 3, or else stored for subsequent communication to such a system).
for the current and previous data messages, generating a resemblance metric (highest message detection merit data value M.sub.MAX) to represent semblance between a subset the data symbols of the current data message and a subset the data symbols of the previous data message (Message B qualifies in step 42 only if its assigned message detection merit data is M.sub.MAX) (Kolessar; [0041] …message A is composed of S sequential symbols X.sub.1, X.sub.2, .  . . X.sub.s, of which X.sub.i is a synchronization symbol, the step 34 may be carried out on the condition that the synchronization symbol S.sub.i has been detected…[0042] If all of the symbols of the message A have been detected, the sequence of symbols in message A are assigned a highest message detection merit data value M.sub.MAX,   representing a maximum likelihood that message A has been detected, and are stored and/or transferred 46 as message information data representing an information content of the message A …[0048] … the message B is selected as the message immediately following the message A in the continuing stream of messages …[0062] …Message B qualifies in step 42 only if its assigned message detection merit data is M.sub.MAX.  That is, message B qualifies for confirmation only if all of its symbols have been detected); and
in response, determining whether the current data message is a repetition of the previous data message based on the resemblance metric (Kolessar; [0063] If message B thus qualifies based on its message detection merit data M.sub.MAX, then in step 44 the information content of message B is compared with the information content or apparent content of message A to detect whether they are the same).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai to include the above recited limitations as taught by Kolessar in order to representing a maximum likelihood (Kolessar; [0042]).

Regarding Claim 11, Cai teaches An apparatus comprising:
a wireless communications receiver to receive (Fig. 1),  subsequently- communicated data messages (each TTI received) including a current data message (latest-received transmission (TTI 1)) and a previous data message received (previously received transmission (TTI 0)) in succession among the subsequently-communicated data messages, each of the subsequently-communicated data messages being configured (See fig.2 First field 201 and 203 corresponds to a latest received TTI status, while second field 202 and 204 corresponds to a previous received TTI status) (Cai; [0021] … base station 101 transmits TTI 1 to user equipment (e.g., mobile unit 113).  For each TTI received, mobile unit 113 will transmit ACK/NAK feedback 200 back to base station 101… First field 201 and 203 corresponds to a latest received TTI status, while second field 202 and 204 corresponds to a previous received TTI status. [0022] … Field 201 corresponds to the latest-received transmission (TTI 1), while field 202 corresponds to a previously received transmission (TTI 0)), according to a communications protocol (utilizes GSM protocol) (Cai; [0016] … utilizes a next generation Global System for Mobile Communications (GSM) protocol) for asynchronous wireless reception (Cai; See fig.1),and with respective data messages (messages) and with respective data symbols (encapsulated with other data) (Cai; [0020] … The transmission of the two bits of information 200 may occur simultaneously or consecutively and may be encoded and transmitted separately or together.  One or both may be encapsulated with other data, messages, or control signals); and
a decoding circuit configured to, for the current and previous data messages (Cai; [0024]The TTI's are combined by a mobile unit's FEC decoder as part of the decoding process).
Cai fails to explicitly teach, wireless reception, and with respective data messages and with respective data symbols
generate a resemblance metric to represent semblance between a subset the data symbols of the current data message and a subset the data symbols of the previous data message; and
in response, determine whether the current data message is a repetition of the previous data message based on the resemblance metric
However, in the same field of endeavor, Kolessar teaches, wireless reception, and with respective data messages and with respective data symbols (Kolessar; [0056] … The detected symbols and their respective message detection merit data are either communicated to a system which carries out steps 40, 42 and 44 of FIG. 3, or else stored for subsequent communication to such a system). 
generate a resemblance metric (highest message detection merit data value M.sub.MAX) to represent semblance between a subset the data symbols of the current data message and a subset the data symbols of the previous data message (Kolessar; [0041] …message A is composed of S sequential symbols X.sub.1, X.sub.2, .  . . X.sub.s, of which X.sub.i is a synchronization symbol, the step 34 may be carried out on the condition that the synchronization symbol S.sub.i has been detected…[0042] If all of the symbols of the message A have been detected, the sequence of symbols in message A are assigned a highest message detection merit data value M.sub.MAX,   representing a maximum likelihood that message A has been detected, and are stored and/or transferred 46 as message information data representing an information content of the message A …[0048] … the message B is selected as the message immediately following the message A in the continuing stream of messages); 
in response, determine whether the current data message is a repetition of the previous data message based on the resemblance metric (Kolessar; [0063] If message B thus qualifies based on its message detection merit data M.sub.MAX, then in step 44 the information content of message B is compared with the information content or apparent content of message A to detect whether they are the same).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai to include the above recited limitations as taught by Kolessar in order to representing a maximum likelihood (Kolessar; [0042]).

Regarding Claim 16, Cai teaches A method comprising:
receiving current and previous data packets over a channel on which wireless communications are transmitted for asynchronous reception according to a communications protocol (Cai; [0016] … utilizes a next generation Global System for Mobile Communications (GSM) protocol) ,…[0021] … base station 101 transmits TTI 1 to user equipment (e.g., mobile unit 113).  For each TTI received, mobile unit 113 will transmit ACK/NAK feedback 200 back to base station 101… First field 201 and 203 corresponds to a latest received TTI status, while second field 202 and 204 corresponds to a previous received TTI status. [0022] … Field 201 corresponds to the latest-received transmission (TTI 1), while field 202 corresponds to a previously received transmission (TTI 0). ); and
Cai fails to explicitly teach, generating a resemblance metric based on a subset of symbols in the current data packet and a corresponding subset of symbols in the previous data packet, the resemblance metric providing an indication of semblance between the subsets of symbols in the current and previous data packets;
determining whether the current data packet is a repetition of the previous data packet based on the resemblance metric.
However, in the same field of endeavor, Kolessar teaches, generating a resemblance metric (highest message detection merit data value M.sub.MAX) to represent semblance between a subset the data symbols of the current data message and a subset the data symbols of the previous data message (Kolessar; [0041] …message A is composed of S sequential symbols X.sub.1, X.sub.2, .  . . X.sub.s, of which X.sub.i is a synchronization symbol, the step 34 may be carried out on the condition that the synchronization symbol S.sub.i has been detected…[0042] If all of the symbols of the message A have been detected, the sequence of symbols in message A are assigned a highest message detection merit data value M.sub.MAX,   representing a maximum likelihood that message A has been detected, and are stored and/or transferred 46 as message information data representing an information content of the message A …[0048] … the message B is selected as the message immediately following the message A in the continuing stream of messages); and
determining whether the current data packet is a repetition of the previous data packet based on the resemblance metric (Kolessar; [0063] If message B thus qualifies based on its message detection merit data M.sub.MAX, then in step 44 the information content of message B is compared with the information content or apparent content of message A to detect whether they are the same).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai to include the above recited limitations as taught by Kolessar in order to representing a maximum likelihood (Kolessar; [0042]).

Regarding Claim 2 and 12, Cai-Kolessar teaches the method of claim 1,
Cai fails to explicitly teach, wherein generating the resemblance metric includes comparing a subset of data payload symbols in the current data message with a corresponding subset of data payload symbols in the previous data message 
determining that the current data message is a repetition of the previous data message includes determining that the current data message is a repetition in response to the resemblance metric indicating that a majority of the subset of symbols in the current data message match the subset of symbols in the previous data message
However, in the same field of endeavor Kolessar teaches, wherein generating the resemblance metric includes comparing a subset of data payload symbols in the current data message with a corresponding subset of data payload symbols in the previous data message (Kolessar; [0042] If all of the symbols of the message A have been detected, the sequence of symbols in message A are assigned a highest message detection merit data value M.sub.MAX, representing a maximum likelihood that message A has been detected); and
determining that the current data message is a repetition of the previous data message includes determining that the current data message is a repetition in response to the resemblance metric indicating that a majority of the subset of symbols in the current data message match the subset of symbols in the previous data message (Kolessar; [0050] In order to qualify for confirmation in step 42 of FIG. 3, the message or messages B must satisfy one or more predetermined criteria… or a message to qualify for confirmation all of its symbols must be detected.  [0052] … the message or messages B must possess the same information content as the apparent content of the subset of A).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai to include the above recited limitations as taught by Kolessar in order to representing a maximum likelihood (Kolessar; [0042]).

Claims 3, 4, 18, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar in view of Sampath; Ashwin et al. (Sampath hereafter) (US 20090238289 A1).

Regarding Claim 3 and 18, Cai-Kolessar teaches, the claim 1 and 16, 
Cai-Kolessar fails to explicitly teach, wherein generating the resemblance metric includes generating the resemblance metric based on subsets of symbols in the previous and current data messages, prior to decoding the subset of symbols in the current data message
However, in the same field of endeavor Sampath teaches, wherein generating the resemblance metric includes generating the resemblance metric based on subsets of symbols in the previous and current data messages, prior to decoding the subset of symbols in the current data message (Sampath; [0039] … Where multiple subsets of correlated tones are created having similar metrics (e.g., substantially the same or close to the same number of tones), both subsets can be used for the purpose of channel estimation, and the subset that yields a correct decoding of data on the channels).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Sampath in order to estimate data channels  (Sampath; [0039]).

Regarding Claim 4, Cai-Kolessar-Sampath teaches, the method of claim 3,
Cai-Kolessar fails to explicitly teach, wherein generating the resemblance metric based on subsets of symbols in the previous and current data messages, prior to decoding the subset of symbols in the current data message, includes (Sampath [0039]):
initiating a decoding process for the subset of symbols in the current data message
generating the resemblance metric using the symbols at a stage in the decoding process that is prior to completing decoding of the subset of symbols, and using the symbols of the previous data message at the corresponding stage of decoding
However, in the same field of endeavor, Sampath teaches, initiating a decoding process for the subset of symbols in the current data message (Sampath; [0045] The decoder 208 coherently demodulates and decodes the data, …Where subsets have similar metrics, such as close to or the same number of tones in the subset); and
generating the resemblance metric using the symbols at a stage in the decoding process that is prior to completing decoding of the subset of symbols, and using the symbols of the previous data message at the corresponding stage of decoding (Sampath; [0045] …the decoded data can be evaluated to determine a decoding metric.  The metric can be determined by using one or more checks, such as a parity check,).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Sampath in order to estimate data channels  (Sampath; [0039]).

Regarding Claim 13, Cai-Kolessar teaches, the method of claim 11,
Cai-Kolessar fails to explicitly teach,  wherein generating the resemblance metric based on subsets of symbols in the previous and current data messages, prior to decoding the subset of symbols in the current data message, includes (Sampath [0039]):
initiating a decoding process for the subset of symbols in the current data message
generating the resemblance metric using the symbols at a stage in the decoding process that is prior to completing decoding of the subset of symbols, and using the symbols of the previous data message at the corresponding stage of decoding
However, in the same field of endeavor, Sampath teaches, initiating a decoding process for the subset of symbols in the current data message (Sampath; [0045] The decoder 208 coherently demodulates and decodes the data, …Where subsets have similar metrics, such as close to or the same number of tones in the subset); and
generating the resemblance metric using the symbols at a stage in the decoding process that is prior to completing decoding of the subset of symbols, and using the symbols of the previous data message at the corresponding stage of decoding (Sampath; [0045] …the decoded data can be evaluated to determine a decoding metric.  The metric can be determined by using one or more checks, such as a parity check,).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Sampath in order to estimate data channels  (Sampath; [0039]).

Claims 5, 6 and 14,  are rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar in view of Hegde; Deepak et al. (Hegde  hereafter) (US 20170237632 A1).

Regarding Claim 5, Cai-Kolessar teaches,  the method of claim 1, 
Cai-Kolessar fails to explicitly teach wherein determining whether the current data message is a repetition of the previous data message includes:

determining that the current data message is not a repetition of the previous data message in response to the symbol in the header of the current data message failing to match the corresponding symbol in the previous data message
However, in the same field of endeavor, Hegde  teaches, comparing a symbol in a header of the current data message with a corresponding symbol in the previous data message (Hegde; [0068] …module 514 can perform an additional check (e.g., compare one or more parameters of the current packet and the previous packet, such as TEID, UE IP address, etc.)); and
determining that the current data message is not a repetition of the previous data message in response to the symbol in the header of the current data message failing to match the corresponding symbol in the previous data message (Hegde; [0068] …If the packet's CRC value does not match any stored CRC value, deduplication module 514 can conclude that the packet is not a duplicate).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Hegde in order to identify and filter all duplicate traffic (Hegde; [0069]).

Regarding Claim 6, Cai-Kolessar-Hegde teaches the method of claim 5, 
Cai-Kolessar fails to explicitly teach, wherein the steps of generating the resemblance metric and determining whether the current data message is a repetition of the previous data message are carried out in response to the symbol in the header of the current data message matching the corresponding symbol in the previous data message
However, in the same field of endeavor, Hegde  teaches, wherein the steps of generating the resemblance metric and determining whether the current data message is a repetition of the previous data message are carried out in response to the symbol in the header of the current data message matching the corresponding symbol in the previous data message (Hegde; [0068] … If the packet's CRC value matches any stored CRC value, deduplication module 514 can conclude that the packet is a duplicate).
Cai-Kolessar to include the above recited limitations as taught by Hegde in order to identify and filter all duplicate traffic (Hegde; [0069]).

Regarding Claim 14, Cai-Kolessar teaches the apparatus of claim 11, 
Cai-Kolessar fails to explicitly teach, wherein determining whether the current data message is a repetition of the previous data message includes:
compare a symbol in a header of the current data message with a corresponding symbol in the previous data message
in response to the symbol in the header of the current data message failing to match the corresponding symbol in the previous data message, determining that the current data message is not a repetition of the previous data message and decoding the current data message
generating the resemblance metric in response to the symbol in the header of the current data message matching the corresponding symbol in the previous data message
However, in the same field of endeavor, Hegde  teaches, compare a symbol in a header of the current data message with a corresponding symbol in the previous data message (Hegde; [0068] …module 514 can perform an additional check (e.g., compare one or more parameters of the current packet and the previous packet, such as TEID, UE IP address, etc.)); and
in response to the symbol in the header of the current data message failing to match the corresponding symbol in the previous data message, determining that the current data message is not a repetition of the previous data message, and decoding the current data message (Hegde; [0068] …If the packet's CRC value does not match any stored CRC value, deduplication module 514 can conclude that the packet is not a duplicate…[0074] …and pass the packet to the next stage in node 222's software pipeline).
generating the resemblance metric in response to the symbol in the header of the current data message matching the corresponding symbol in the previous data message (Hegde; [0068] … If the packet's CRC value matches any stored CRC value, deduplication module 514 can conclude that the packet is a duplicate).
Cai-Kolessar to include the above recited limitations as taught by Hegde in order to identify and filter all duplicate traffic (Hegde; [0069]).

Claims 7, and 17,  are rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar in view of Pecen; Mark E. et al. (Pecen  hereafter) (US 20140269605 A1).
	
Regarding Claim 7 and 17, Cai-Kolessar teaches the claim 1 and 16, 
Cai-Kolessar fails to explicitly teach, wherein the subsets of the data symbols include a subset of data symbols in a preamble, in a payload
However, in the same field of endeavor, Pecen teaches, wherein the subsets of the data symbols include a subset of data symbols in a preamble, in a payload (Pecen; [0034] … the receiver 104 may receive a burst of SC-FDMA/OFDMA symbols including a guard period, a CP, and a payload, and a subset of the SC-FDMA symbols may include a preamble.), or in a combination of preamble and payload, of the current and previous data messages.
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Pecen in order to receive a burst of SC-FDMA/OFDMA symbols (Pecen; [0034]).

Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar in view of NOH; Kwangseok et al. (Noh hereafter) (US 20210328716 A1).

Regarding Claim 8, Cai-Kolessar teaches the method of claim 1,
Cai-Kolessar fails to explicitly teach further including checking a cyclic redundancy check (CRC) status of the previous data message, wherein the steps of generating the resemblance metric and determining whether the current data message is a repetition of the previous data message are carried out in response to the CRC status indicating that the previous data message was not decoded correctly
However, in the same field of endeavor, Noh teaches, further including checking a cyclic redundancy check (CRC) status of the previous data message, wherein the steps of generating the resemblance metric and determining whether the current data message is a repetition of the previous data message are carried out in response to the CRC status indicating that the previous data message was not decoded correctly (Noh; [0173] … the receiver may confirm that CRC decoding fails in the second information block (info 2-1 and info 2-2) through a CRC check).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Noh in order to improve the transmission efficiency (Noh; [0175]).

Claims 9, 15,  and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar-Hegde-Noh

Regarding Claim 9, 15, and 19, Cai-Kolessar teaches the claim 1, 11,  and 16, 
Cai-Kolessar fails to explicitly teach, further including:
 checking a cyclic redundancy check (CRC) status of the previous data message
comparing a symbol in a header of the current data message with a corresponding symbol in the previous data message, wherein the steps of generating the resemblance metric and determining whether the current data message is a repetition of the previous data message are carried out in response to the compared header symbols matching.
However, in the same field of endeavor, Hegde teaches, checking a cyclic redundancy check (CRC) status of the previous data message (Hegde; [0075] …the packet's CRC value matches the stored CRC value for a previous packet, deduplication module 514 can compare one or more parameters of the current packet with the corresponding parameters of the previous packet);
comparing a symbol in a header of the current data message with a corresponding symbol in the previous data message, wherein the steps of generating the resemblance metric and determining whether the current data message is a repetition of the previous data message are carried out in response to the compared header symbols matching (Hegde; [0073] …if the packet already includes a precomputed CRC value in its header, module 514 can extract the precomputed CRC value from the packet header…[0075] …If the compared parameters match, deduplication module 514 can conclude that the current packet is a duplicate and thus can drop the packet (block 720) ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar to include the above recited limitations as taught by Hegde in order to identify and filter all duplicate traffic (Hegde; [0069]).
Cai-Kolessar-Hegde fails to explicitly teach, in response to the CRC status of the previous data message indicating that the previous data message was not decoded correctly,
However, in the same field of endeavor, Noh teaches, in response to the CRC status of the previous data message indicating that the previous data message was not decoded correctly (Noh; [0221] Whenever the encoder fails to decode an information block, the encoder may segment the information block into two information sub-blocks, add a CRC for one of the two segmented information sub-blocks, and then perform transmission so that the decoder may know an unsuccessfully decoded portion more accurately), 
	It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar-Hegde to include the above recited limitations as taught by Noh in order to improve the transmission efficiency(Noh; [0175]).

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar-Hegde-Noh-Pecen.

Regarding Claim 10, Cai-Kolessar-Hegde-Noh teaches the method of claim 9, 
Cai-Kolessar-Hegde-Noh fails to explicitly teach, further including decoding the entire current message in response to one of:
However, in the same field of endeavor, Pecen teaches, the CRC status indicating that the previous data message was decoded correctly (Pecen; [0060] If that preamble was detected, then, at step 1208, the data is decoded and checked for CRC.  If the CRC passes at decisional step 1210, then, at step 1212, the receive status is set to `1`.  If CRC does not pass, then, at step 1214, the receive status is set to `2`); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar-Hegde-Noh to include the above recited limitations as taught by Pecen in order to receive a burst of SC-FDMA/OFDMA symbols (Pecen; [0034]).

Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Cai-Kolessar in view of WONG; SHIN HORNG et al. (Wong hereafter) (US 20170279472 A1).

Regarding Claim 20, Cai-Kolessar teaches the method of claim 16, 
Cai-Kolessar fails to explicitly teach, further including, in response to the determining indicating that the current data packet is a repetition of the previous data packet, decoding the current data packet and combining data from the current data packet and the previous data packet
However, in the same field of endeavor, Wong teaches, further including, in response to the determining indicating that the current data packet is a repetition of the previous data packet, decoding the current data packet and combining data from the current data packet and the previous data packet ([0101] … one or more of the composite sub-units from different repetition cycles can be combined when decoding to recover the transport block).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Cai-Kolessar-Hegde to include the above recited limitations as taught by Noh in order to recover the transport block (Wong; [0114]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/               Examiner, Art Unit 2416                                                                                                                                                                                         
/ALEX SKRIPNIKOV/             Primary Examiner, Art Unit 2416